DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 5031392 A).

Regarding claim 1, Baker discloses a harvester (10, Fig. 7) comprising: 
a main frame supported on a ground surface for transport along the ground surface; 
an inlet (222) for receiving a crop; and 
a separator for separating the crop into a first portion and a second portion, the separator comprising a hood (extractor chute 233) having an outlet, and a fan (unnumbered fan in hood 233, as seen in Fig. 7) operable to generate an airflow through the outlet, 
wherein the hood of the separator is movable relative to the main frame between a transport position and a harvest position (col. 1 lines 21-24), 
wherein, in the transport position, the hood is positioned at a first height above the ground surface (see Fig. 7, shown in dashed lines), and 
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Halls (US 20090017885 A1) in view of Archibald (WO 0032026 A1).

Regarding claim 1, Halls discloses a harvester comprising: 
a main frame (50) supported on a ground surface for transport along the ground surface; 
an inlet (42) for receiving a crop; and 
a separator for separating the crop into a first portion and a second portion, the separator comprising a hood (64) having an outlet (haystack H), and a fan (62) operable to generate an airflow through the outlet, 
wherein the hood of the separator is movable relative to the main frame between a transport position and a harvest position (paragraph 40 lines 6-8), 
wherein, in the transport position, the hood is positioned at a first height above the ground surface (see Fig. 2, the height of 64 shown in solid lines), and 

Halls does not disclose wherein the fan is fastened to the hood such that movement of the hood between the transport position and the harvest position results in movement of the fan.
In the same field of endeavor, Archibald discloses a separator having fans (18, 20) attached to the hood (see Fig. 1, the fans are attached to hood 16 via shafts 24, 26).
It would be obvious to one of ordinary skill in the art to modify the separator disclosed by Halls so that the fan is attached to the hood, as disclosed by Archibald, in view of the teaching by Archibald that is known in the art to mount the fan of a separator to its hood. 

Regarding claim 2, Halls, in view of Archibald, discloses the harvester of claim 1, wherein the first portion comprises billets to be harvested (grain crop C), and the second portion comprises extraneous plant matter to be discarded (residue H).

Regarding claim 3, Halls, in view of Archibald, discloses the harvester of claim 1, wherein the separator includes a cylindrical sleeve (see Fig. 2-3, a sleeve is located between 62 and 64), the hood being slidable along the cylindrical sleeve between the transport position and the harvest position.

Regarding claim 4, Halls, in view of Archibald, discloses the harvester of claim 3, wherein the cylindrical sleeve includes a central axis oriented substantially vertically (Fig. 2, the axis lies at vertical arrow 61) and the outlet of the hood is offset from the central axis (Fig. 2, the outlet is offset and lies at horizontal arrow 61).

Regarding claim 5, Halls, in view of Archibald, discloses the harvester of claim 3, wherein one of the cylindrical sleeve and the hood is nested within the other of the cylindrical sleeve and the hood (see Fig. 2-3, the sleeve is nested within 64).

Regarding claim 10, Halls, in view of Archibald, discloses the harvester of claim 1, wherein the hood is configured to translate between the transport position and the harvest position (see Fig. 2, para. 40 lines 9-13).

Regarding claim 11, Halls, in view of Archibald, discloses the harvester of claim 1, wherein the fan is fastened to the hood such that, wherein, when in the transport position, the fan is positioned at a first height about the ground surface, and wherein, in the harvest position, the fan is positioned at a second height, greater than the first height, above the ground surface (the height of the fan would inherently be varied with the hood when attached to the hood).

Regarding claim 12, Halls, in view of Archibald, discloses the harvester of claim 11, wherein the separator includes a cleaning chamber (62) positioned below the hood, wherein a height of the cleaning chamber relative to the ground surface separator is not varied when the hood transitions between the transport and harvest positions (see Fig. 2, the height of 62 does not vary with 64).

Regarding claim 13, Halls discloses a method of operating a harvester, the method comprising: 
positioning a hood (64) of a separator of the harvester in a transport position (see Fig. 2, the height of 64 shown in solid lines); 

separating a crop into a first portion (C) and a second portion (H); 
actuating the fan (62) to move the second portion of the crop into the hood, through the hood, and out to the ground surface through an outlet of the hood.
Halls does not disclose wherein the fan is coupled to the hood.
In the same field of endeavor, Archibald discloses a separator having fans (18, 20) attached to the hood (see Fig. 1, the fans are attached to hood 16 via shafts 24, 26).
It would be obvious to one of ordinary skill in the art to modify the separator disclosed by Halls so that the fan is attached to the hood, as disclosed by Archibald, in view of the teaching by Archibald that is known in the art to mount the fan of a separator to its hood. 

Regarding claim 14, Halls, in view of Archibald, discloses the method of claim 13, wherein repositioning the hood further comprises axially translating the hood along a nested sleeve (see Fig. 2-3, a cylindrical sleeve is nested within 64).

Regarding claim 18, Halls discloses a separator for removing extraneous plant matter from a harvester, the separator comprising: 
a hood (64) having an inlet and an outlet; 
a fan (62) operable to generate an airflow through the outlet; and 
a cylindrical sleeve nested relative to the hood (see Fig. 2-3, a sleeve is located between 62 and 64), the cylindrical sleeve having an inlet and an outlet, wherein the outlet of the cylindrical sleeve provides extraneous plant matter to the inlet of the hood; 

wherein, in the transport position, the hood is positioned at a first height above the inlet of the cylindrical sleeve (see Fig. 2, the height of 64 shown in solid lines), and 
wherein, in the harvest position, the hood is positioned at a second height, greater than the first height, above the inlet of the cylindrical sleeve (64 is shown in a dashed outline at a second, greater height in Fig. 2).
Halls does not disclose wherein the fan is positioned within the hood.
In the same field of endeavor, Archibald discloses a separator having fans (18, 20) attached to the hood (see Fig. 1, the fans are attached to hood 16 via shafts 24, 26).
It would be obvious to one of ordinary skill in the art to modify the separator disclosed by Halls so that the fan is attached to the hood, as disclosed by Archibald, in view of the teaching by Archibald that is known in the art to mount the fan of a separator to its hood. 










Claims 6-8, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halls (US 20090017885 A1) in view of Archibald (WO 0032026 A1), and further in view of Ameye (US 5558282 A).

Regarding claim 6, Halls, in view of Archibald, discloses the harvester of claim 1. 
The combination does not disclose a linear actuator operable to move the hood from the transport position to the harvest position, and is silent as to how the hood is moved. 
In the same field of endeavor, Ameye discloses a linear actuator (cylinder 108) that adjusts the vertical position of a discharge chute (spout 100, col. 5 lines 60-62) relative to a nested tube (84).
It would be obvious to one of ordinary skill in the art to provide the hood disclosed by the combination with a linear actuator, as disclosed by Ameye, as a way of allowing an operator to remotely adjust the height of the hood.

Regarding claim 7, Ameye, of the resultant combination, discloses the harvester of claim 6, further comprising a linkage assembly having at least two linkages (ball joint 107, support 106) fastened to and rotatable relative to one another, and coupled to the linear actuator and the hood, wherein the linear actuator is operable to rotate the linkage assembly (col. 6 lines 38-46) to move the hood from the transport position to the harvest position.

Regarding claim 8, Halls, in view of Archibald, discloses the harvester of claim 1. 
The combination does not disclose a holding system fastened to the hood and operable to hold the hood in the harvest position. However, Halls does disclose that the hood (64) is height adjustable (para. 40 lines 9-13)

It would be obvious to one of ordinary skill in the art to provide the hood disclosed by the combination with a holding system, as disclosed by Ameye, as a way adjusting the height of the hood.

Regarding claim 16, Halls, in view of Archibald, discloses the method of claim 14.
The combination does not disclose wherein repositioning the hood further comprises activating a linear actuator to drive the sleeve from the transport position to the harvest position.
In the same field of endeavor, Ameye discloses a linear actuator (cylinder 108) that adjusts the vertical position of a discharge chute (spout 100, col. 5 lines 60-62) relative to a nested tube (84).
It would be obvious to one of ordinary skill in the art to provide the hood disclosed by the combination with a linear actuator, as disclosed by Ameye, as a way of allowing an operator to remotely adjust the height of the hood.

Regarding claim 17, Ameye, of the resulting combination established above, discloses the method of claim 16, further comprising locking the hood in the harvest position and deactivating the linear actuator (col. 7 lines 18-21, 100 is only moved by an operator).

Regarding claim 19, Halls, in view of Archibald, discloses the separator of claim 18. 
The combination does not disclose a linear actuator operable to move the hood from the transport position to the harvest position, and a linkage assembly having at least two linkages fastened to and rotatable relative to one another, and coupled to the linear actuator and the hood, wherein the linear actuator is operable to rotate the linkage assembly to move the hood from the transport position to the harvest position.

It would be obvious to one of ordinary skill in the art to provide the hood disclosed by the combination with the actuator and linkage assembly disclosed by Ameye as a way of allowing an operator to adjust the height of the hood remotely. 

Regarding claim 20, Halls discloses the separator of claim 18. 
The combination does not disclose a holding system fastened to the hood and operable to hold the hood in the harvest position. However, Halls does disclose that the hood is height adjustable (para. 40 lines 9-13.
In the same field of endeavor, Ameye discloses a linear actuator (108) designed to hold (col. 6 line 30) a hood (100) relative to a sleeve (84). 
It would be obvious to one of ordinary skill in the art to provide the hood disclosed by the combination with a holding system, as disclosed by Ameye, as a way adjusting the height of the hood.





Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Halls in view of Archibald, and further in view of Schubert (US 1031472 A).

Regarding claim 9, Halls, in view of Archibald, discloses the harvester of claim 1. 
The combination does not disclose guide blocks positioned between the hood and a cylindrical sleeve to facilitate translation between the transport position and the harvest position.
In the same field of endeavor, Schubert discloses guide blocks (studs 14) positioned between a telescoping lower sleeve (10) and upper sleeve (11) to facilitate translation between the sleeves (page 1, col, 2 lines 101-111).
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by the combination with guide blocks positioned between the sleeve and the hood, as disclosed by Schubert, in view of the teaching by Schubert that it is known to provide guide blocks between two sleeves to facilitate translation.

Regarding claim 15, Halls, in view of Archibald, discloses the method of claim 14. 
The combination does not disclose wherein repositioning the hood further comprises sliding the hood along guide blocks positioned between the hood and the sleeve.
In the same field of endeavor, Schubert discloses guide blocks (studs 14) positioned between a telescoping lower sleeve (10) and upper sleeve (11) to facilitate translation between the sleeves (page 1, col, 2 lines 101-111).
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by the combination with guide blocks positioned between the sleeve and the hood, as disclosed by Schubert, in view of the teaching by Schubert that it is known to provide guide blocks between two sleeves to facilitate translation.
Response to Arguments
In response to applicant's argument that modifying Halls based on the teachings of Archibald would render Halls inoperable for its intended use, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Specifically, applicant argues that modifying Halls by attaching the fan to the hood, in the manner shown by Archibald, would generate an inconsistent airflow between the raised and lowered positions. However, one of ordinary skill in the art will recognize that the airflow generated by blower 62 of Halls (without modification) will vary in 64 depending on the height of 64. One of ordinary skill would select a blower with enough power to discharge hay when 64 is raised to a maximum height. Similarly, one of ordinary skill would select a fan with enough power to discharge hay when 64 is raised to a maximum position in the scenario of Halls in view of Archibald. Additionally, Halls is silent regarding a specific airflow/blower power needed to avoid too much or too little crop from being discharged.
Applicant’s arguments with respect to claim 18 have been considered but are moot because of the new grounds of rejection. The rejection of claim 18 has been updated to more clearly identify the hood and sleeve disclosed by Halls. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671